Citation Nr: 0739598	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-35 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
recurring dislocation of the left shoulder, status post 
Bankart repair (left shoulder disability).

2.  Entitlement to a compensable evaluation for a left 
shoulder scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
left shoulder disability and a left shoulder scar and 
assigned 20 percent and noncompensable evaluations, 
respectively, effective February 5, 2003.

Although the veteran requested the opportunity to testify at 
a Board hearing, after being notified of the time, date and 
location of the proceeding, he failed to report.  The Board 
thus finds that his hearing request is deemed withdrawn.

The veteran's left shoulder claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left shoulder scar is tender and painful on 
objective demonstration.


CONCLUSION OF LAW

The criteria for a 10 percent rating for left shoulder scar 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board increases the rating of the 
veteran's left shoulder scar to the maximum 10 percent 
schedular evaluation.  Thus, a discussion of VA's duties to 
notify and assist is unnecessary.

The veteran asserts, in essence, that a compensable rating is 
warranted for his left shoulder scar because the disability 
is disabling, tender and painful.

Consistent with the veteran's contention, the physician who 
performed the June 2003 VA joints examination reported that 
the veteran had a very tender left shoulder scar.  

Diagnostic Code 7804 provides that scars that are tender and 
painful on examination warrant a maximum 10 percent rating.  
Under Diagnostic Code 7805, scars are rated based on the 
limitation of motion of the part affected.

Although the RO has evaluated the veteran's left shoulder 
scar under Diagnostic Code 7805, a separate compensable 
rating under this code is not warranted because the veteran 
is already being compensated for the limitation of motion his 
left shoulder under Diagnostic Code 5201, and a separate 
rating under Diagnostic Code 7805 would constitute 
pyramiding, which is prohibited.  As such, the Board agrees 
that a higher rating under Diagnostic Code 7805 is not 
available.

Given the veteran's report of having a tender left shoulder 
scar, however, and the June 2003 VA physician's finding that 
it is very tender, the Board concludes that a maximum 10 
percent rating is warranted under Diagnostic Code 7804.  

Finally, the Board finds that there is no indication that the 
veteran's left shoulder scar reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extra-schedular basis.  The scar is not 
productive of marked interference with employment or required 
any, let alone, frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 10 percent rating for left shoulder scar is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

REMAND

In several statements, the veteran reported that his left 
shoulder disability had worsened since the most recent 
examination, which was conducted in June 2003.  As such, VA 
is required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his left 
shoulder disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand 
this claim.  

The Board also observes that the veteran receives VA 
treatment for this condition, and records of his VA care, 
dated since August 2004, have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any pertinent 
medical records from the Oakland 
Park/Miami, Florida, VA Medical 
Centers, dated since August 2004.

2.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
left shoulder disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests, including range of 
motion studies, should be performed.  
The examiner should express the 
findings of range of motion studies in 
degrees and in relation to normal range 
of motion, and should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  
The examiner should set forth a 
complete rationale for all conclusions 
in a legible report.

3.  The AMC should readjudicate the 
claim.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case 
should be issued and the veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


